DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & Response to Arguments
Applicant’s amendments and arguments of July 22, 2022 have been fully and carefully considered.  This application has been granted expedited prosecution.  Applicant’s foreign priority is acknowledged by the Office receipt of the foreign priority document is acknowledged.  Claims 1-18 are currently pending.  Applicant has amended the claims and argues that the step of admixing in an ejecting means the plastic waste pyrolysis gas stream and the hydrocarbonaceous liquid stream form an admixture followed by spraying the admixture to a separation chamber to produce a condensed fraction and gaseous fraction has not been taught by the combined teachings of WO2016/077695 and EP3031881.  Applicant argues that in WO2016/077695 the not disclose admixing the pyrolysis vapors and bio oil prior to be introduced into the condensing chamber and there is no separation of the gaseous fraction and the condensed fraction to yield a first liquid product stream and gaseous product stream.  In EP’811 applicant does not disclose the step of admixing the pre-purified gas and oil prior to being introduced into the venturi scrubber.  The method as disclosed which includes the steps of admixing in an ejecting means waste plastic pygas and the hydrocarbonaceous liquid stream forming an admixture, the admixture then separated in a separation chamber to produce a condensed fraction and gaseous fraction which reduces clogging and the method provides an improvement over the prior art’s methods of waste plastic pyrolysis to produce useable hydrocarbons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                           Primary Examiner, Art Unit 1771